Case 1:18-cv-00348-LEK-WRP Document 77 Filed 04/09/20 Page 1 of 1                                                                           PageID #: 1043


    From:                     Wanger, Christopher
    To:                       Agalelei Elkington; Mary Rose Feria
    Cc:                       Duffy, Michael (Michael.Duffy@bakermckenzie.com); Kelly, Laura; Terri Fujioka-Lilley; Rex Fujichaku
                              (rfujichaku@bfrhawaii.com)
    Subject:                  RSMCFH, LLC v. FareHarbor Holdings, Inc. (D. Hawai"i Case No. 1:18-cv-00348-LEK-WRP)
    Date:                     Thursday, April 09, 2020 6:28:10 AM


   Dear Mr./Ms. Elkington and Ms. Feria:

   The parties to the above-entitled action hereby advise the Court that they have reached an
   agreement in principle to resolve the above-referenced matter and jointly request that all current
   deadlines be stayed. The parties expect to have a stipulation of dismissal of the action on file within
   the next 30 days.

   Respectfully submitted,

   Chris

   Christopher Wanger
   Partner
   __________________________
   Manatt, Phelps & Phillips, LLP
   One Embarcadero Center
   30th Floor
   San Francisco, CA 94111
   D (415) 291-7410 F (415) 291-7500 C (415) 672-0965
   CWanger@manatt.com

   manatt.com




   CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain confidential
   information that is legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are
   hereby notified that any disclosure, copying, distribution or use of any of the information contained in or attached to this message is STRICTLY
   PROHIBITED. If you have received this transmission in error, please immediately notify us by reply email and destroy the original transmission and its
   attachments without reading them or saving them to disk. Thank you.
